     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 1 of 19 Page ID #:3467



 1    DURIE TANGRI LLP
      RAGESH K. TANGRI (SBN 159477)
 2    rtangri@durietangri.com
      JOSEPH C. GRATZ (SBN 240676)
 3    jgratz@durietangri.com
      EUGENE NOVIKOV (SBN 257849)
 4    enovikov@durietangri.com
      ADITYA V. KAMDAR (SBN 324567)
 5    akamdar@durietangri.com
      217 Leidesdorff Street
 6    San Francisco, CA 94111
      Telephone: 415-362-6666
 7    Facsimile: 415-236-6300
 8    DURIE TANGRI LLP
      ALLYSON R. BENNETT (SBN 302090)
 9    abennett@durietangri.com
      953 East 3rd Street
10    Los Angeles, CA 90013
      Telephone: 213-992-4499
11    Facsimile: 415-236-6300
12    Attorneys for Defendant
      UPCODES, INC.
13

14                        IN THE UNITED STATES DISTRICT COURT
15                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                       WESTERN DIVISION
17    NATIONAL FIRE PROTECTION                   Case No. 2:21-cv-05262-DSF (Ex)
      ASSOCIATION, INC.,
18                                               DEFENDANT UPCODES, INC.’S
                                Plaintiff,       ANSWER AND AFFIRMATIVE
19                                               DEFENSES TO PLAINTIFF’S
            v.                                   COMPLAINT FOR COPYRIGHT
20                                               INFRINGEMENT AND
      UPCODES, INC.,                             COUNTERCLAIM
21
                                Defendant.       DEMAND FOR JURY TRIAL
22
                                                 Ctrm: 7D
23                                               Judge: Honorable Dale S. Fischer
24

25

26

27

28

                 UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                          COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 2 of 19 Page ID #:3468



 1          Pursuant to Federal Rule of Civil Procedure 15, Defendant UpCodes, Inc.
 2
      (“UpCodes”) hereby answers Plaintiff National Fire Protection Association, Inc.’s
 3

 4
      (“NFPA”) Complaint for Copyright Infringement as follows. All allegations not

 5    specifically admitted herein are denied.
 6
                                          INTRODUCTION 1
 7

 8          1.      UpCodes admits it markets its online services to the AEC industries and

 9    laypeople. UpCodes admits it did not seek a license to use NFPA’s model codes.
10
      Otherwise denied.
11

12          2.      UpCodes lacks sufficient knowledge or information to admit or deny the

13    allegations in this paragraph and on that basis denies them.
14
            3.      UpCodes lacks sufficient knowledge or information to admit or deny the
15

16    allegations in this paragraph and on that basis denies them.

17          4.      Denied.
18
            5.      UpCodes admits that it offers the public free and full access to the building
19

20    codes adopted into law by various jurisdictions around the country and charges a
21    subscription fee for additional features such as advanced search and collaboration tools.
22
      Otherwise denied.
23

24

25

26

27
      1
        UpCodes neither admits nor denies the contents of the various headings and subheadings
28    in the Complaint, which are reproduced herein solely for convenience.
                                              1
                 UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                          COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 3 of 19 Page ID #:3469



 1          6.      UpCodes admits that hundreds of thousands of users utilize its service to
 2
      access the building codes adopted into law by various jurisdictions around the country,
 3

 4
      and that in March 2021 UpCodes announced $3.36 million in funding. Otherwise denied.

 5          7.      Denied.
 6
            8.      The allegations in this paragraph state legal conclusions, which do not
 7

 8    require a response. To the extent a response is required, UpCodes denies the allegations

 9    in this paragraph.
10
            9.      UpCodes admits that NFPA correctly quotes selected portions of Pub. L. No.
11

12    104-113 § 12(d) and 15 U.S.C. § 272(b)(3). UpCodes denies that the OFR IBR handbook

13    “instructs” federal agencies to take the steps recited in this paragraph. UpCodes lacks
14
      sufficient knowledge or information to admit or deny the remaining allegations in this
15

16    paragraph and on that basis denies them.

17          10.     The allegations in this paragraph state legal conclusions, which do not
18
      require a response. To the extent a response is required, UpCodes denies the allegations
19

20    in this paragraph.
21          11.     Denied.
22
            12.     UpCodes lacks sufficient knowledge or information to admit or deny the
23

24    allegations in this paragraph and on that basis denies them.
25          13.     Denied.
26

27

28
                                              2
                 UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                          COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 4 of 19 Page ID #:3470



 1                                            THE PARTIES
 2
             14.       UpCodes lacks sufficient knowledge or information to admit or deny the
 3

 4
      allegations in this paragraph and on that basis denies them.

 5           15.       UpCodes admits it is a Delaware corporation. UpCodes admits that on
 6
      February 15, 2021, it filed a Statement of Information with the California Secretary of
 7

 8    State signed by Scott Reynolds stating that its mailing address and the street address of its

 9    principal executive office, its CEO, its Secretary, and its CFO is 340 South Lemon
10
      Avenue, #9050, Walnut, California 91789. UpCodes denies the remaining allegations in
11

12    this paragraph.

13                                    JURISDICTION AND VENUE
14
             16.       UpCodes admits that this purports to be an action for infringement and
15

16    contributory infringement of copyright. UpCodes lacks sufficient knowledge or

17    information to admit or deny the remaining allegations in this paragraph and on that basis
18
      denies them.
19

20           17.       Admitted.
21           18.       For the purposes of this action only, UpCodes admits that venue is proper in
22
      this District.
23

24                                       BACKGROUND FACTS
25    NFPA And The Creation Of Its Copyrighted Works
26
             19.       UpCodes lacks sufficient knowledge or information to admit or deny the
27

28    allegations in this paragraph and on that basis denies them.
                                             3
                UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                         COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 5 of 19 Page ID #:3471



 1            20.   UpCodes admits that NFPA publishes more than 300 model codes and
 2
      standards, including NFPA 70 and NFPA 101. UpCodes lacks sufficient knowledge or
 3

 4
      information to admit or deny the allegations in this paragraph and on that basis denies

 5    them.
 6
              21.   UpCodes lacks sufficient knowledge or information to admit or deny the
 7

 8    allegations in this paragraph and on that basis denies them.

 9            22.   UpCodes admits that according to public records NFPA pays salaries to its
10
      staff. UpCodes lacks sufficient knowledge or information to admit or deny the remaining
11

12    allegations in this paragraph and on that basis denies them.

13            23.   UpCodes lacks sufficient knowledge or information to admit or deny the
14
      allegations in this paragraph and on that basis denies them.
15

16            24.   UpCodes admits that the U.S. Copyright Office issued certificates of

17    copyright registration as set forth on Exhibit A. UpCodes denies the remainder of the
18
      allegations in paragraph 24.
19

20            25.   UpCodes lacks sufficient knowledge or information to admit or deny the
21    allegations in this paragraph and on that basis denies them.
22
              26.   UpCodes admits that NFPA makes some of its publications available on the
23

24    internet in read-only format to users who register an account with NFPA using their name
25    and contact information and subject to agreement to NFPA’s terms of use. UpCodes lacks
26
      sufficient knowledge or information to admit or deny the remaining allegations in this
27

28    paragraph and on that basis denies them.
                                             4
                UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                         COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 6 of 19 Page ID #:3472



 1          27.    UpCodes lacks sufficient knowledge or information to admit or deny the
 2
      allegations in this paragraph and on that basis denies them.
 3

 4
            28.    UpCodes lacks sufficient knowledge or information to admit or deny the

 5    allegations in this paragraph and on that basis denies them.
 6
            29.    UpCodes lacks sufficient knowledge or information to admit or deny that
 7

 8    “NFPA does not authorize copying or distribution of the Works without a license,” and on

 9    that basis denies this allegation. UpCodes denies the remaining allegations in this
10
      paragraph.
11

12    UpCodes And Its Infringing Activities

13          30.    Admitted.
14
            31.    UpCodes admits that its home page states: “UpCodes helps the AEC industry
15

16    deliver code compliant buildings. We provide tools to manage building codes, avoid

17    project delays, and clarify requirements.” UpCodes denies the remaining allegations of
18
      this paragraph.
19

20          32.    UpCodes admits that, on certain pages on its website, under the heading
21    “TRUSTED BY INDUSTRY LEADERS,” UpCodes features AEC companies such as
22
      Clark Construction, Fluor, SOM, and Stantec. UpCodes denies the remaining allegations
23

24    of this paragraph.
25          33.    UpCodes admits it markets its service to participants in the AEC industries.
26
      UpCodes admits it includes workflows on its website for various professionals, including
27

28    general contractors, architects, subcontractors, code consultants, owners, and others.
                                            5
               UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                        COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 7 of 19 Page ID #:3473



 1    UpCodes admits that, at the website https://up.codes/workflows/general_contractor, it
 2
      states, “More accurate pre-construction services” and “Stay on time and on budget” and
 3

 4
      “Work from up-to-date code.” UpCodes denies the remaining allegations in this

 5    paragraph.
 6
            34.    Denied.
 7

 8          35.    UpCodes admits the screenshot in Paragraph 35 of the Complaint accurately

 9    depicts a portion of the UpCodes website. UpCodes denies the remaining allegations of
10
      this paragraph.
11

12          36.    UpCodes admits that the screenshot included in Paragraph 36 accurately

13    represents the cited URL, with the addition of a red box. UpCodes denies any remaining
14
      allegations in this paragraph.
15

16          37.    UpCodes admits that UpCodes provides information on adoptions of codes

17    into the law of numerous jurisdictions, and provides information on whether those codes
18
      were adopted with or without amendment. UpCodes admits that UpCodes permits visitors
19

20    to click on a jurisdiction to view the text of law applicable in that jurisdiction. UpCodes
21    denies any remaining allegations in this paragraph.
22
            38.    UpCodes admits that, at the website https://up.codes/viewer/colorado/nfpa-
23

24    70-2020/chapter/2/wiring-andprotection#200, UpCodes has posted a portion of the law of
25    the state of Colorado. UpCodes admits that it reproduces the entirety of that section of
26
      Colorado’s law, including the portion marked “Informational Note.” To the extent
27

28    allegations in this paragraph state legal conclusions, they do not require a response. To
                                            6
               UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                        COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 8 of 19 Page ID #:3474



 1    the extent a response is required, UpCodes denies the remaining allegations in this
 2
      paragraph.
 3

 4
            39.    UpCodes admits that it allows all users, without requiring a login, to print the

 5    law or download the law as a PDF. Otherwise denied.
 6
            40.    UpCodes admits that it offers a premium service with additional advanced
 7

 8    search and collaboration tools, and that the image accurately reflects a portion of the

 9    UpCodes site. Otherwise denied.
10
            41.    UpCodes admits that, in March 2021, it announced $3.36 million dollars in
11

12    funding, bringing its total raised to $4.15 million, and had 500,000 monthly active users.

13    UpCodes denies the remaining allegations in this paragraph.
14
            42.    UpCodes admits that it made the Twitter post depicted in the screenshot in
15

16    Paragraph 42. Otherwise denied.

17    UpCodes Threatens NFPA With Irreparable Harm
18
            43.    UpCodes admits that it began posting laws based on NFPA codes on April 1,
19

20    2021. Otherwise denied.
21          44.    Denied.
22
            45.    Denied.
23

24          46.    Denied.
25    UpCodes Harms The Public Interest
26
            47.    Denied.
27

28
                                            7
               UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                        COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 9 of 19 Page ID #:3475



 1          48.    The allegations in this paragraph state legal conclusions that do not require a
 2
      response. To the extent a response is deemed required, denied.
 3

 4
            49.    UpCodes lacks sufficient knowledge or information to admit or deny the

 5    allegations in this paragraph and on that basis denies them.
 6
            50.    Denied.
 7

 8          51.    Denied.

 9          52.    UpCodes lacks sufficient knowledge or information to admit or deny the
10
      allegations in this paragraph and on that basis denies them. To the extent allegations in
11

12    this paragraph state legal conclusions, they do not require a response. To the extent a

13    response is required, UpCodes denies the remaining allegations in this paragraph.
14
            53.    Denied.
15

16                                  FIRST CAUSE OF ACTION

17                (Direct Copyright Infringement, 17 U.S.C. §§ 106(1), (2), (3), (5))
18
            54.    UpCodes incorporates herein by reference each and every response to
19

20    NFPA’s foregoing allegations.
21          55.    UpCodes admits that NFPA has registered a number of its model codes with
22
      the U.S. Copyright Office.
23

24          56.    Denied.
25          57.    Denied.
26
            58.    Denied.
27

28          59.    Denied.
                                            8
               UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                        COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 10 of 19 Page ID #:3476



 1           60.     Denied.
 2
             61.     Denied.
 3

 4
             62.     Denied.

 5                                  SECOND CAUSE OF ACTION
 6
                   (Indirect Copyright Infringement, 17 U.S.C. §§ 106(1), (2), (3), (5)
 7

 8           63.     UpCodes incorporates herein by reference each and every response to

 9     NFPA’s foregoing allegations.
10
             64.     Denied.
11

12           65.     Denied.

13           66.     Denied.
14
             67.     Denied.
15

16           68.     Denied.

17           69.     Denied.
18
                                        PRAYER FOR RELIEF
19

20           In response to the Prayer for Relief, UpCodes denies that NFPA is entitled to the
21     requested relief, or to any relief whatsoever.
22
                                     DEMAND FOR JURY TRIAL
23

24           Pursuant to Federal Rule of Civil Procedure 38(b) and otherwise, UpCodes hereby
25     demands trial by jury of NFPA’s claims.
26

27

28
                                             9
                UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                         COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 11 of 19 Page ID #:3477



 1                                   AFFIRMATIVE DEFENSES
 2
             In further answer to the allegations made by NFPA in the Complaint, UpCodes
 3

 4
       asserts the following affirmative defenses. UpCodes does not concede that it has the

 5     burden of proof on the defenses listed below:
 6
                                 FIRST AFFIRMATIVE DEFENSE
 7

 8           The Complaint fails to state a claim upon which relief can be granted.

 9                              SECOND AFFIRMATIVE DEFENSE
10
             Some or all of the material in which NFPA claims copyright is in the public
11

12     domain, or otherwise not infringed, because it is the law.

13                               THIRD AFFIRMATIVE DEFENSE
14
             NFPA’s claims of copyright infringement are barred or limited by the doctrine of
15

16     merger.

17                              FOURTH AFFIRMATIVE DEFENSE
18
             NFPA’s claims of copyright infringement are barred or limited by the
19

20     idea/expression dichotomy.
21                               FIFTH AFFIRMATIVE DEFENSE
22
             NFPA’s claims of copyright infringement are barred or limited because the material
23

24     in which NFPA claims copyright constitutes “scenes a faire.”
25                               SIXTH AFFIRMATIVE DEFENSE
26
             NFPA’s claims of copyright infringement are barred or limited by the government
27

28     edicts doctrine.
                                              10
                 UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                          COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 12 of 19 Page ID #:3478



 1                             SEVENTH AFFIRMATIVE DEFENSE
 2
              NFPA does not own copyright in the material in which NFPA claims copyright
 3

 4
       because that material was authored in whole or in part by third parties.

 5                              EIGHTH AFFIRMATIVE DEFENSE
 6
              To the extent there is copying of copyrightable expression, that copying is de
 7

 8     minimis.

 9                               NINTH AFFIRMATIVE DEFENSE
10
              To the extent there is copying of copyrightable expression, that copying constitutes
11

12     fair use.

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                11
                   UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                            COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 13 of 19 Page ID #:3479



 1                                         COUNTERCLAIM
 2
             UpCodes, Inc., by and through its undersigned counsel, brings this counterclaim
 3

 4
       against National Fire Protection Association, Inc. and alleges as follows:

 5                                               PARTIES
 6
             1.      Counterclaim-Plaintiff UpCodes, Inc. (“UpCodes”) is a corporation
 7

 8     organized and existing under the laws of Delaware with a mailing address of 340 South

 9     Lemon Avenue, #9050, Walnut, California 91789.
10
             2.      Upon information and belief, Counterclaim-Defendant National Fire
11

12     Protection Association, Inc. (“NFPA”) is a Massachusetts nonprofit corporation with its

13     principal place of business located at One Batterymarch Park, Quincy, Massachusetts
14
       02169.
15

16                                   JURISDICTION AND VENUE

17           3.      The Court has subject matter jurisdiction over this counterclaim under 28
18
       U.S.C. § 1338(a) and 28 U.S.C. § 2201.
19

20           4.      This Court has personal jurisdiction over NFPA because NFPA submitted to
21     such jurisdiction for purposes of this counterclaim by filing the underlying case against
22
       UpCodes in this District.
23

24           5.      Venue in this District is proper under 28 U.S.C. § 1391 and § 1400 because a
25     substantial part of the events giving rise to this counterclaim, including the filing of the
26
       underlying case against UpCodes, occurred in this District.
27

28
                                               12
                  UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                           COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 14 of 19 Page ID #:3480



 1                                   FACTUAL BACKGROUND
 2
             6.      UpCodes operates the UpCodes service, located at https://up.codes.
 3

 4           7.      UpCodes was founded to make it easier for both industry professionals and

 5     laypeople to understand how to comply with state and local building codes.
 6
             8.      UpCodes allows its users to search for relevant building codes and other
 7

 8     relevant laws on a per-jurisdiction basis.

 9           9.      UpCodes shows its users an integrated view of the law. It presents the law as
10
       adopted by particular jurisdictions, including amendments or modifications to model
11

12     codes that jurisdictions have chosen to adopt.

13           10.     UpCodes does not publish model codes. Some jurisdictions adopt model
14
       codes as the law without making any amendments to the text, and so the substance of
15

16     certain jurisdictions’ codes may be identical to the model codes that they adopted.

17           11.     UpCodes does not require visitors to its website to register for an UpCodes
18
       account in order to view any of the available laws.
19

20           12.     UpCodes does not charge money for access to any of the available laws.
21           13.     UpCodes allows all users to copy and paste sections of the law, as well as
22
       print the law out.
23

24           14.     UpCodes is the only place, online or offline, where someone can access the
25     integrated text, including local amendments and modifications, of many of the laws
26
       available on UpCodes.
27

28
                                               13
                  UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                           COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 15 of 19 Page ID #:3481



 1           15.    UpCodes offers a subscription service with additional features and
 2
       collaboration tools. These include allowing users to compare codes of different
 3

 4
       jurisdictions, and to search across multiple codes in a particular jurisdiction.

 5           16.    Some materials accessible on UpCodes also appears in one or more NFPA
 6
       publications. This material is referred to herein as the “Posted Laws.” All of this material
 7

 8     carries the force of law in one or more jurisdictions.

 9           17.    At least one purpose for which the Posted Laws were created was for
10
       incorporation into law.
11

12           18.    NFPA made affirmative efforts to encourage one or more jurisdictions to

13     incorporate the Posted Laws into the laws of that jurisdiction.
14
             19.    The Posted Laws were incorporated into law in one or more jurisdictions.
15

16           20.    The Posted Laws are laws of general applicability in one or more

17     jurisdictions.
18
             21.    One or more jurisdictions impose criminal penalties for violating the
19

20     requirements of the Posted Laws.
21           22.    No one can own the law.
22
             23.    The authentic exposition of the law, binding on every citizen, is free for
23

24     publication to all.
25           24.    A real and substantial controversy exists between the parties regarding the
26
       subject matter of this counterclaim because NFPA has brought a claim for copyright
27

28
                                             14
                UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                         COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 16 of 19 Page ID #:3482



 1     infringement against UpCodes based, at least in part, on the accessibility of the Posted
 2
       Laws on the UpCodes service.
 3

 4
                                        FIRST COUNTERCLAIM

 5                        (Declaratory Judgment of No Copyright Infringement)
 6
              25.      UpCodes incorporates herein by reference the contents of each of the
 7

 8     preceding paragraphs.

 9            26.      The inclusion of the Posted Laws on UpCodes does not infringe any
10
       copyright of NFPA because it is in the public domain because it is the law.
11

12            27.      The inclusion of the Posted Laws on UpCodes does not infringe any

13     copyright of NFPA because the text of every law constitutes a fact that cannot be
14
       accurately expressed any other way, and thus merges with any expression contained in
15

16     that text.

17            28.      The inclusion of the Posted Laws on UpCodes does not infringe any
18
       copyright of NFPA because any claim of infringement is barred or limited by the
19

20     idea/expression dichotomy.
21            29.      The inclusion of the Posted Laws on UpCodes does not infringe any
22
       copyright of NFPA because the Posted Laws constitutes “scenes a faire.”
23

24            30.      The inclusion of the Posted Laws on UpCodes does not infringe any
25     copyright of NFPA because any claims of infringement are barred or limited by the
26
       government edicts doctrine.
27

28
                                                 15
                    UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                             COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 17 of 19 Page ID #:3483



 1            31.    The inclusion of the Posted Laws on UpCodes does not infringe any
 2
       copyright of NFPA because the Posted Laws were authored in whole or in part by third
 3

 4
       parties.

 5            32.    The inclusion of the Posted Laws on UpCodes does not infringe any
 6
       copyright of NFPA because, to the extent there is copying of copyrightable expression,
 7

 8     that copying is de minimis.

 9            33.    The inclusion of the Posted laws on UpCodes does not infringe any copyright
10
       of NFPA because, to the extent there is copying of copyrightable expression, that copying
11

12     constitutes fair use.

13            34.    UpCodes is entitled to a judicial declaration that the inclusion of the Posted
14
       Laws on UpCodes does not infringe any copyright of NFPA.
15

16                                       PRAYER FOR RELIEF

17            Wherefore, UpCodes prays that a judgment be entered against NFPA as follows:
18
                     a.    That the Court declare that UpCodes is not liable for copyright
19

20                         infringement arising out of the inclusion of the Posted Laws on
21                         UpCodes.
22
                     b.    That the Court declare that NFPA lacks a valid copyright in any
23

24                         portion of the Posted Laws;
25                   c.    That the Court award UpCodes costs of suit, including reasonable
26
                           attorneys’ fees under the Copyright Act; and
27

28
                                               16
                  UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                           COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 18 of 19 Page ID #:3484



 1                d.    That the Court grant such further relief it considers just and proper.
 2
       Dated: August 20, 2021                   DURIE TANGRI LLP
 3

 4                                          By:                 /s/ Joseph C. Gratz
                                                               JOSEPH C. GRATZ
 5
                                                Attorneys for Defendant
 6                                              UPCODES, INC.
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                            17
               UPCODES’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT AND
                        COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
     Case 2:21-cv-05262-DSF-E Document 31 Filed 08/20/21 Page 19 of 19 Page ID #:3485



 1                                   CERTIFICATE OF SERVICE
 2           I hereby certify that on August 20, 2021 the within document was filed with the
 3
       Clerk of the Court using CM/ECF which will send notification of such filing to the
 4

 5     attorneys of record in this case.
 6
                                                             /s/ Joseph C. Gratz
 7                                                          JOSEPH C. GRATZ
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                              18
                DEFENDANT UPCODES, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO
                  COMPLAINT AND COUNTERCLAIM / CASE NO. 2:21-CV-05262-DSF (EX)
